Citation Nr: 1035146	
Decision Date: 09/17/10    Archive Date: 09/21/10

DOCKET NO.  08-11 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years until 
April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that, in pertinent part, denied the Veteran's claim for service 
connection for right ear hearing loss.


FINDING OF FACT

The Veteran's right ear hearing loss had its onset during active 
service.


CONCLUSION OF LAW

Right ear hearing loss was incurred as a result of the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 1112 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159.  Thus, there is no prejudice to the Veteran in 
deciding his claim at this time.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  




Service Connection for Right Ear Hearing Loss

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from the date 
of termination of such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  
To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.


For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when 
the thresholds for at least three of these frequencies are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet App. 87, 
89 (1992).  The regulation does not necessarily preclude service 
connection for hearing loss that first met the regulation's 
requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  Thus, a claimant who seeks to establish service 
connection for a current hearing disability must show, as is 
required in a claim for service connection for any disability, 
that a current disability is the result of an injury or disease 
incurred in service, the determination of which depends on a 
review of all the evidence of record including that pertinent to 
service.  Hensley, supra; 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 
and 3.304.

In testimony and written statements, the Veteran has stated that 
he has bilateral hearing loss due to acoustic trauma as a combat 
infantryman in Vietnam.  His DD Form 214 shows that his primary 
military occupational specialty was that of an infantryman, and 
that he was awarded the Combat Infantryman Badge, Purple Heart, 
and Bronze Star Medal.  Service connection for left ear hearing 
loss was granted in the February 2007 rating decision on appeal.





On the service separation examination in January 1977, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
-
15
LEFT
5
5
10
-
30

A notation of hearing within normal limits, both ears, was made.

An April 2006 VA examination conducted by an otolaryngologist 
found noise-induced hearing loss of both ears.  The examining 
physician stated that the Veteran's hearing loss was "consistent 
with military noise exposure."

On the authorized audiological evaluation in September 2006, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
60
65
LEFT
25
20
35
65
55

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and of 94 percent in the left ear.  The 
Veteran reported military noise exposure from artillery, aircraft 
engines, and gunfire.  He denied occupational noise exposure, but 
reported recreational noise exposure from hunting, chainsaws, and 
power tools.  The examining audiologist diagnosed mild to 
moderately-severe sensorineural hearing loss bilaterally.  Based 
on the audiometric findings on the service separation 
examination, she stated that while left ear hearing loss was more 
likely than not related to military service, the right ear 
hearing loss was less likely than not related to military 
service.  "Recent research has indicated there is no delayed 
onset of hearing loss as a result to prior military noise 
exposure and Veteran does report significant civilian noise 
exposure."

The Board finds that the Veteran did have noise exposure in 
service, and service connection for left ear hearing loss is 
already in effect.  A hearing loss disability, as defined by VA 
regulation (38 C.F.R. § 3.385) was first shown in both ears in 
2006, after separation from service.  The Veteran has provided 
sworn testimony and lay statements to the effect that his hearing 
loss of both ears has been present since service.  The VA 
audiologist's opinion finds that the lack of demonstrated right 
ear hearing loss at service separation makes it less likely than 
not that the current right ear hearing loss is attributable to 
military noise exposure.  However, this opinion fails to consider 
the holding of Hensley, that hearing loss which first meets the 
regulation's requirements after separation may yet be related to 
service.  There is no evidence of significant exposure to noise 
after service that would have affected the right ear more than 
the left, and the otolaryngologist's opinion of record did not 
differentiate between the left and right ears in expressly 
associating the Veteran's current hearing loss with his service.  
The Board finds the evidence to be in approximate balance as to 
whether the Veteran's right ear hearing loss is related to 
military service.  Therefore, the benefit of the doubt is given 
to the claimant, and service connection for right ear hearing 
loss is granted.  38 C.F.R. § 3.102.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


